Name: 89/250/EEC: Commission Decision of 25 January 1989 fixing an indicative allocation between Member States of 85 % of the commitment appropriations of the European Regional Development Fund (ERDF) under Objective 1 as defined by Council Regulation (EEC) No 2052/88
 Type: Decision_ENTSCHEID
 Subject Matter: regions and regional policy;  EU finance
 Date Published: 1989-04-13

 Avis juridique important|31989D025089/250/EEC: Commission Decision of 25 January 1989 fixing an indicative allocation between Member States of 85 % of the commitment appropriations of the European Regional Development Fund (ERDF) under Objective 1 as defined by Council Regulation (EEC) No 2052/88 Official Journal L 101 , 13/04/1989 P. 0041 - 0042*****COMMISSION DECISION of 25 January 1989 fixing an indicative allocation between Member States of 85 % of the commitment appropriations of the European Regional Development Fund (ERDF) under Objective 1 as defined by Council Regulation (EEC) No 2052/88 (89/250/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2052/88 of 24 June 1988 on the tasks of the Structural Funds and their effectiveness and on coordination of their activities between themselves and with the operations of the European Investment Bank and the other existing financial instruments (1), and in particular Article 12 (6) thereof, Whereas Article 12 (4) of the abovementioned Regulation states that the Commission is to ensure that a special effort is undertaken for the least prosperous regions; Whereas Article 12 (5) of the abovementioned Regulation states that the European Regional Development Fund (ERDF) may devote approximately 80 % of its appropriations to Objective 1; Whereas the first subparagraph of Article 12 (6) of the abovementioned Regulation states that, to facilitate the planning of assistance in the regions concerned, the Commission is to establish, for a period of five years and as a guide, the allocation between Member States, of 85 % of the commitment appropriations of the ERDF; Whereas the second suparagraph of Article 12 (6) of the abovementioned Regulation states that this allocation is to be based on the socio-economic criteria determining the eligibility of regions and areas for ERDF assistance under Objectives 1, 2 and 5 (b), while ensuring that the objective of doubling appropriations for the regions covered by Objective 1 takes the form of a substantial increase in assistance in those regions, particularly in the least prosperous regions; Whereas Article 13 of Council Regulation (EEC) No 4254/88 of 19 December 1988 laying down provisions for implementing Regulation (EEC) No 2052/88 as regards the European Regional Development Fund (2) states that, before 1 January 1989, the Commission is to decide, for a period of five years and as a guide, on the indicative allocation between Member States of 85 % of the commitment appropriations of the ERDF; Whereas Article 15 of Regulation (EEC) No 4254/88 states that Article 13 thereof is to apply with effect from the date of adoption of the Regulation; Whereas, nevertheless, the precise basis for application of the criteria to determining the eligibility of Objective 2 areas cannot at present be established and the selection of Objective 5 b areas is to be made on a progressive basis, and indicative allocations for these objectives have not therefore been calculated; Whereas, at the same time to respect the provisions of Article 12 (b), the Commission will establish an indicative allocation for 85 % of ERDF resources reserved for Objectives 2 and 5 b as soon as the necessary basis for application of the precise criteria determining the eligibility of regions and areas under these objectives becomes available; Whereas Article 3 (1) of Regulation (EEC) No 2052/88 states that, in addition to its support for Objectives 1, 2 and 5 b, the ERDF is to provide support for studies or pilot schemes concerning regional development at Community level, especially where frontier regions of Member States are involved; whereas Article 15 of that Regulation permits transitional financing, as from 1 January 1989, of certain operations involving regions not covered by the said objectives; whereas therefore, the indicative allocation of the commitment appropriations of the ERDF to be fixed pursuant to Article 12 (6) of that Regulation does not concern those appropriations relating to the two categories of operations referred to above, HAS ADOPTED THIS DECISION: Article 1 The indicative allocation between Member States to be established pursuant to the first subparagraph of Article 12 (6) of Regulation (EEC) No 2052/88, in so far as resources to be devoted to Objective 1 as defined by that Regulation are concerned, is given in the Annex. Article 2 This Decision is addressed to the Member States. Done at Brussels, 25 January 1989. For the Commission Bruce MILLAN Member of the Commission (1) OJ No L 185, 18. 7. 1988, p. 9. (2) OJ No L 374, 31. 12. 1988, p. 15. ANNEX Indicative percentage allocation between Member States covering 85 % of the commitment appropriations of the ERDF to be devoted to Objective 1 1989-1993 1.2 // // // Member State // Indicative allocation Objective 1 // // // Belgium // - // Denmark // - // Federal Republic of Germany // - // Greece // 16,2 // Spain // 32,6 // France // 2,1 // Ireland // 5,4 // Italy // 24,5 // Luxembourg // - // Netherlands // - // Portugal // 17,5 // United Kingdom // 1,7 // // // Total // 100,0 // //